Citation Nr: 0112374	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  01-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability with arthritis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a left hand 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963, June 1967 to August 1967, and from July 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

Upon review of the evidentiary record, the Board notes that 
in June 1997 the RO was informed that the veteran had been 
treated for his service-connected disabilities at the VA 
Medical Center (VAMC) in Dallas, Texas from 1993 to the 
present.  Pursuant to an "AMIE Request," dated in July 
1997, outpatient treatment records from the Dallas medical 
facility dated from January 1993 to the present were to be 
sought.  Review of the record shows that two outpatient 
records from the VAMC located in Dallas, Texas, dated in 
February and July 1997, and showing treatment afforded the 
veteran, were associated with the claims folder in August 
1997.  However, review of the claims folder shows that 22 
pages of VA treatment records dated in 1999 and 2000, 
relating to treatment afforded a veteran not the appellant, 
have also been erroneously associated with the record.  
Subsequently, as shown as part of an October 2000 VA deferred 
rating decision, it is noted that the medical records from 
the Frank Tejada Outpatient Clinic and the Audie Murphy VA 
Hospital for the last six months had never been obtained.  VA 
is held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent records may exist, the case must be remanded for 
further development.  

The Board observes that the veteran was afforded a VA fee-
basis examination most recently in September 2000.  Review of 
the "Exam Request Report," which shows that the examination 
was ordered in August 2000, indicates that the claims file 
was not designated to be needed for the scheduled 
examination.  In addition, review of the examination report 
fails to indicate that the examiner had access to the 
veteran's claims folder.  The Board notes that such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. 
§ 4.2 (2000) ("[i]f a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes").  

Concerning the claims currently before the Board on appeal, 
an evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca and Schafrath, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2000).  
As such, in order to comply with the statutory duty to 
assist, which includes the providing of assistance in 
obtaining records as well as to the providing of examinations 
or obtaining medical opinions when necessary, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for the disabilities at issue.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran which 
have not already been associated with 
record.  All records obtained should be 
added to the claims folder.  

2.  The RO should take the appropriate 
action to obtain VA medical treatment 
records from the Frank Tejada Outpatient 
Clinic and the Audie Murphy VA Hospital 
from 1993 to the present.  All records 
obtained should be associated with the 
claims folder.  

3.  A VA examination should be conducted 
by an orthopedist to determine the current 
severity of the veteran's service-
connected left foot and left hand 
disabilities.  All indicated studies, 
including X-rays, should be performed, and 
all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The joints affected by the 
above-cited disabilities should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion concerning each musculoskeletal 
region.  Additionally, the examiner should 
be requested to determine whether either 
the left foot or left hand exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express a 
separate opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when each 
listed service-connected joint and/or 
anatomical area is used repeatedly over a 
period of time.  

4.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  See also DeLuca, 
supra.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


